DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
None of the cited prior art of record teach or suggest in combination:
a method for geographically based content transfer efficiency, comprising: receiving, at a middle-tier server that couples, over a network, a client device and a plurality of server devices comprising cache servers and a content server, a request from the client device for an upload link for uploading client content to the content server, the request comprising geographic location information for the client device; generating, at the middle-tier server, the upload link that targets a cache server that is selected from the cache servers based on being geographically closest to the client device, based on the geographic location information for the client device and geographic location information for the cache servers, the upload link comprising a completion address that points back at the middle-tier server; forwarding the upload link to the client device, wherein the selected cache server receives a content upload call generated by the client device using the upload link and receives the client content from the client device, the client content further uploaded to the content server via a call by the selected cache server to the middle-tier server, upon completion of the client content upload to the selected cache server, using the completion address in the upload link that points back at the middle-tier server; and executing, at the middle-tier server, an inbound operation to complete the client content upload to the content server. in light of the features in the other independent claims 2, 9, and 16 and dependent claims.
Thus, the above limitations in conjunction with all other limitations of the dependent and
independent claims 2-21 are hereby allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEIKH T NDIAYE whose telephone number is (571)270-3914. The examiner can normally be reached Monday-Friday 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOON H HWANG can be reached on 571-272-4036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHEIKH T NDIAYE/Primary Examiner, Art Unit 2447                                                                                                                                                                                                        

7/2/2022